      Case 4:20-cv-02078-MWB Document 150-1 Filed 11/16/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Donald J. Trump for President, Inc., et al, :
                                            :
              Plaintiff,                    :
                                            :
                                                   CIVIL ACTION NO.:
              v.                            :
                                                   4:20-CV-02078
                                            :
                                                   (HON. MATTHEW W. BRANN)
Kathy Boockvar, et al,                      :
                                            :
              Defendant.                    :
                                            :

 [PROPOSED] ORDER ON MOTION OF THE ASSOCIATED PRESS TO
               INTERVENE AND FOR ACCESS

      AND NOW, on this ___ day of November 2020, upon consideration of the

motion to intervene and for access of The Associated Press (“AP”), IT IS

HEREBY ORDERED THAT:

      1.     The Motion is GRANTED; and

      2.     AP or another designated pool reporter shall be permitted to attend the

             November 17, 2020 hearing and all future hearings in this matter to

             function as a pool reporter for the media. The pool reporter shall be

             physically located in the same room as the attorneys and parties.

                                                __________________________
                                                     Matthew W. Brann
                                                     United States District Judge
